DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 as amended recites in line 12-13 that the lift pin is brought into contact with the substrate while it is “decelerated or moved at a constant velocity” and then in lines 14-15 the claim recites that the controller is programmed to control the driver so that the speed of the lift pine “becomes zero at a time that the lift pin contacts the substrate”. It is unclear if the claim is intending to claim that the lift pin may be brought into contact with the substrate at a “constant velocity” that is zero. It is respectfully noted that at a velocity of zero, the lift pin is not moving and that the lift pin cannot be at a constant velocity of zero and moved into contact with the substrate. For purpose of examination on the merits, the claim will be interpreted as inclusive of referring to the lift pin is decelerated such that the speed becomes zero at the time the lift pin contacts the substrate. Applicant is kindly requested to amend the claim for clarity such as removing reference to movement at a constant velocity. 
The remaining claims are included for their dependency from claim 1 above.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over White (prev. presented US 6231716), in view of Matsuura (prev. presented US  2018/0301369).
Regarding claim 1 and 10 , White teaches an apparatus for treating a substrate (abstract Fig 1), the apparatus comprising: a support (34 Fig 1) on which the substrate is placed; a lift pin (54 Fig 9-21 and 24-35) configured to load the substrate onto the support plate or unload the substrate from the support plate (Fig 9-21 and 24-35); a drive member (motor 102 Fig 22-23) configured to raise or lower the lift pin; and a controller (130 Fig 22-23) configured to control operation of the drive member (col 10, ln 40-65), wherein the controller controls the drive member to: raise the substrate off the support plate while vertically moving the lift pin between a lowered position (HR Fig 30) spaced apart downward from the support plate by a first distance (Fig 30) and a raised position (HE Fig 32) spaced apart from upward from the support plate by a second distance (Fig 32); and bring the lift pin into contact with the substrate while the lift pin is decelerated or moved at a constant velocity (col 11, ln 26-36, note that it is decelerated or moving at a constant velocity at the time of contact). White also teaches the lift pin is controlled to become a speed of 0 at the time of the contact (0 in col 11, ln 35-36 when the motor is stopped for a moment at the point of contact). White teaches the support is an edge ring “or other substrate support” (col 4,ln 35-40), but fails to explicitly teach a support plate. In the same field of endeavor of substrate processing apparatuses with pin control (abstract), Matsuura teaches that the edge ring for supporting the substrate is used in combination with the electrostatic chuck plate (50 Fig 2) and a support table (plate) (14 Fig 2). It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify White to include a plate as the substrate support because White teaches additional substrate supports may be used and Matsuura teaches this substrate support is compatible with a supporting edge ring and with controllably moved lift pins (70 Fig 2). 
Regarding claim 2 and 7, White teaches the controller controls the drive member to: accelerate the lift pin at a first acceleration from a first velocity (stationary position during processing for a velocity of 0 as described in col 11, ln 22-30) to a second velocity (7000 steps/s or 3.5 inches per second in col 11, ln 27-32) higher than the first velocity (the second velocity is higher); decelerate the lift pin at a first deceleration from the second velocity to a third velocity (1000 steps/s col 11, ln 31-35 or 0 in col 11, ln 35-36 when the motor is stopped for a moment) lower than the second velocity (0 or 1000 steps/s is lower than 7000 steps/s); and bring the lift pin into contact with the substrate when the lift pin is decelerated (col 11, ln 33-36).
Regarding claim 3, the combination remains as applied to the analogous limitations of claim 2 above. Regarding moving uniformly at the second velocity, White teaches a set movement velocity (col 11, ln 31-35). 
Regarding claim 4, 8, and 9, White teaches the controller controls the drive member to: accelerate the lift pin at a second acceleration from the third velocity (0 or 1000 steps/s) to a fourth velocity (5000 steps/s) higher than the third velocity after decelerating the lift pin at the first deceleration (col 11, ln 27-40); and decelerate the lift pin at a second deceleration from the fourth velocity (5000 steps/s) to a fifth velocity (0, the motor is stopped) lower than the fourth velocity (col 11, ln 40-48).
Regarding claim 5, the combination remains as applied to the analogous limitations of claim 4 above. Regarding moving uniformly at the fourth velocity, White teaches a set movement velocity (col 11, ln 37-41). 
Regarding claim 6, White fails to teach whether the first and second accelerations are the same or different. It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have the second acceleration be greater than the first because this represents an “obvious to try” choosing from a finite number of identified predictable solutions (the two accelerations are the same, the first acceleration is higher, or the second acceleration is higher).
Response to Arguments
Applicant's arguments filed 10/06/2022, hereinafter reply, have been fully considered but they are not persuasive. 
Regarding Inagaki (reply p 4-5), the arguments are moot because the rejection has been overcome by amendment.
Regarding White in view of Matsuura (reply p5-6), as cited above, the art includes the motor is stopped (speed becomes zero) at the time the pins contact the wafer. Therefore, the arguments are not persuasive. Applicant’s broad argument that the references are not combinable is not persuasive in view of the reasons for combination presented above. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2007/0059145 teaches a contact velocity of substantially zero [0104].
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARGARET D KLUNK whose telephone number is (571)270-5513. The examiner can normally be reached Mon - Fri 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MARGARET KLUNK/Examiner, Art Unit 1716   

                                                                                                                                                                                                                                                                                                                                                                                                     /KEATH T CHEN/Primary Examiner, Art Unit 1716